PER CURIAM.
Section 723.002, Florida Statutes, provides that when a mobile home and lot are rented, eviction of the tenant is by proceedings under Chapter 83, Florida Statutes.
A recreational vehicle (§ 513.01(5), Fla.Stat.) is not a mobile home (§§ 513.01(2) and 723.003(3), Fla.Stat.) as to which section 723.002, Florida Statutes, is applicable.
A tenant who rents a recreational vehicle (§ 513.01(5), Fla.Stat.) and the lot it occupies in a recreational vehicle park (§ 513.01(6), Fla.Stat.) and is registered for six months or less (section 513.01(7), Florida Statutes), is a “transient guest , and the eviction of such tenant is governed by section 513.13, Florida Statutes, and not by Chapter 83, Florida Statutes (1989) even if the tenant’s stated, subjective intention is to occupy the recreational vehicle as a dwelling or permanent home.
AFFIRMED.
DAUKSCH, W. SHARP, and COWART, JJ., concur.